UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 95-11086
                             Summary Calendar
                         _______________________

IN THE MATTER OF: ELDON GORDON

                                                                  Debtor.

ELDON GORDON,

                                                                    Appellee,

                                   versus

CITY OF GARLAND, TX,

                                                                  Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          3:93-cv-1542-X
_________________________________________________________________

                               June 12, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

            It is unfortunate that no end is yet in sight for this

dispute that began in 1989 between Gordon and the City of Garland,

for this court is unable to resolve the issues the parties have put

before us.     This court lacks jurisdiction, because the district



     *
        Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
court’s order, which reversed the default judgment entered by the

bankruptcy court and remanded for further proceedings, is not a

final    judgment.     The    appeal   must   be    dismissed,      and    a   brief

explanation will suffice.

            As appellant’s brief makes plain, the bankruptcy court

entered a default judgment against Gordon and denied Gordon’s

motion to set aside the default judgment.            Gordon filed a notice of

appeal to the district court on June 2, 1993.               More than 2 years

later, the district court “held that the default judgment should

have been set aside and therefore reversed the orders of the

Bankruptcy Court and remanded the case to the Bankruptcy Court for

further    proceedings”      consistent     with   its   opinion.         Brief   of

appellant at 6.

            Courts of appeals have jurisdiction only over final

decisions of the district court sitting in review of bankruptcy

matters.    28 U.S.C. § 158(d).        This circuit has held that when a

district    court    reverses   and    remands     for   “further    significant

proceedings” an order of the bankruptcy court, the district court’s

order is not final. In re County Management, Inc., 788 F.2d 311,

313-15 (5th Cir. 1986).       So it is here.       This court is powerless to

review the district court’s decision.

            Although this court lacks jurisdiction, we sincerely hope

that the case will proceed with dispatch back in the bankruptcy

court.

            Appeal DISMISSED.

                                        2